NOTE: This order is nonprecedential.

written étateﬁ QEnurt of Qppealz
for the jfetuzral QEirmit

SCIELE PHARMA INC. (NOW KNOWN AS
SHIONOGI PHARMA INC.), ‘
Plaintiff-Appellee,

AND

ANDRX CORPORATION, ANDRX
PHARMACEUTICALS INC. (DOING BUSINESS AS
WATSON LABORATORIES INC. ~— FLORIDA),
ANDRX PHARMACEUTICALS L.L.C., ANDRX
LABORATORIES (NJ) INC., ANDRX EU LTD., AND
ANDRX LABS L.L.C.,

Plaintiffs,

V.

LUPIN LTD. AND LUPIN PHARMACEUTICALS

INC.,
Defendants-Appellants,

AND

MYLAN INC. AND MYLAN PHARMACEUTICALS
INC.,
Defendants.

2012-1228

 

SCIELE PHARMA V. LUPIN LTD 2

Appeal from the United States District Court for the
District of Delaware in consolidated case no. 09-CV-0037,
Judge Robert B. Kugler.

ON MOTION

Before LOURIE, PROST, and MOORE, Circuit Judges.
PER CURIAM.

ORDER

Lupin Ltd. and Lupin Pharmaceuticals (Lupin) move
for a stay, pending appeal, of the preliminary injunction
entered by the United States District Court for the Dis-
trict of Delaware. Sciele Pharma Inc. et a1. oppose.

In deciding whether to grant a stay, pending appeal,
this court "assesses the movant's chances of success on the
merits and weighs the equities as they affect the parties
and the public." E. I. du Pont de Nemours & Co. 0. Phillips
Petroleum Co., 835 F.2d 277, 278 (Fed. Cir. 1987). See also
Standard Havens Prods. v. Gencor Indus, 897 F.2d 511
(Fed. Cir. 1990). To prevail, a movant must establish a
strong likelihood of success on the merits or, failing that,
must demonstrate that it has a substantial case on the

merits and the harm factors militate in its favor. Hilton v.
Braunskill, 481 US. 770, 778 (1987).

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

 

APR 1 8 2012

Date

cc: David B. Bassett, Esq.

Douglass C. Hochstetler, Esq.

Mary B. Matterer, Esq.

$24

 

SCIELE PHARMA V. LUPIN LTD

FOR THE COURT

Isl Jan Horbaly
Jan Horbaly

Clerk

FILED
. . F APPEALS FOR
U  

APR 1 8 2012

HOBBALY
JANELEBK